Per Curiam.
The jury returned a verdict in favor of the defendants in actions arising out of a cross-road automobile accident. The car in which the plaintiffs were driving was proceeding in a northerly direction on a paved street. The defendants’ ear was approaching on the left from a little used dirt cross-road. A number of disinterested witnesses, who were in a position to observe the occurrence, testified that the plaintiffs were driving at about ten miles an hour and were on the right of the paved highway. The defendants’ car, approaching from the left, turned into the main highway and struck the plaintiffs’ car on the left side and drove it into the curb. There was also testimony that the driver of the defendants’ car was busily engaged in watching an airplane. The place where the plaintiffs’ car was struck and the position of the cars on the highway is indicative that the driver of the defendants’ car was not exercising due care.
The jury must have misconceived the testimony adduced.
The rule in both cases will be made absolute.